Case: 13-10894    Date Filed: 11/13/2013   Page: 1 of 2


                                                      [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10894
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:12-cv-00081-CAR

THOMAS J. DEMILIO,


                                                             Plaintiff-Appellant,

                                   versus


CITIZENS HOME LOANS INC., et al.,

                                                              Defendants,

AURORA BANK FSB,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
agent of RALI 2007 QH9 Trust,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (November 13, 2013)
               Case: 13-10894      Date Filed: 11/13/2013     Page: 2 of 2


Before WILSON, HILL, and ANDERSON, Circuit Judges.



PER CURIAM:

      Having reviewed the record and considered the arguments of the parties set

forth in their briefs, we affirm the district court in all respects related to this appeal

for the reasons stated by the district court.


      AFFIRMED.




                                            2